DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 8, 13-16, and 19-20 are objected to because of the following informalities: 
Claim 1,
Line 5: “one lateral sensitive grid” should read --the at least one lateral sensitive grid--
Line 6: “the lateral sensitive grid” should read --the at least one lateral sensitive grid--
Lines 6-7: “one grounding interface” should read --the grounding interface--
Claim 4,
Lines 7-8: “the lateral sensitive grid” should read --the at least one lateral sensitive grid--
Line 9: “the lateral sensitive grid” should read --the at least one lateral sensitive grid--
Claim 8,
Lines 1-2: “the lateral sensitive grids” should read --the at least one lateral sensitive grid--
Line 3: “the lateral sensitive grids” should read --the at least one lateral sensitive grid--

Claim 13,
Line 4: “the respective strain gauges” should read --the respective plurality of strain gauges--
Line 5: “the lateral sensitive grids” should read --the at least one lateral sensitive grid--
Line 5: “the respective strain gauges” should read --the respective plurality of strain gauges--
Claim 14, lines 1-2: “a plurality of strain gauges” should read --the plurality of strain gauges--
Claim 15, 
Line 1: “a plurality of strain gauges” should read --the plurality of strain gauges--
Line 11: “one lateral sensitive grid” should read --the at least one lateral sensitive grid--
Claim 16, line 4: “a staggered manner” should read --the staggered manner--
Claim 19, line 2: “a force sensor” should read --the force sensor--
Claim 20, line 2: “a force sensor” should read --the force sensor--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the other" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the other” to “another”.
Claims 4-8 are rejected by virtue of their dependence from claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 1776385) (cited by Applicant) in view of Huang (CN 105241371) (cited by Applicant).
Regarding claim 1, Wang teaches an integrated strain gauge adhered to an elastomer surface (i.e., substrate) of a force sensor. (Page 2, Paragraph 1, lines 1-5 of Machine Translation of Wang). As illustrated in Figure 1, a plurality of sensitive grids are disposed on the substrate sheet (7) of the strain plate (24), wherein the plurality of sensitive grids comprise a plurality of longitudinal sensitive grids (8, 12, 16) and at least one lateral sensitive grid (9, 13, 17), which are arranged in two directions that are perpendicular to each other and share one grounding interface (23), and all of the longitudinal sensitive grids and the lateral sensitive grid share one grounding interface (23).
However, Wang does not teach wherein “one lateral sensitive grid is disposed between two adjacent longitudinal sensitive grids.”
Huang, in a related field of endeavor, illustrates (Figure 2) a resistance strain gauge comprising a transverse sensitive gate (2) (i.e., lateral sensitive grid) disposed between two longitudinal sensitive gate units (1), connected by wire (3) with reflecting performance of the longitudinal coordinate (4) and a horizontal coordinate (5).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include “one lateral sensitive grid [] disposed between two adjacent longitudinal sensitive grids” of Huang. Doing so ensures that the grids do not overlap with each other, do not form an interference, and are convenient for manufacturing. (Page 4, Paragraph 3, lines 7-8 of Machine Translation of Huang).
Regarding claim 2, Wang illustrates (Figures 1 and 2) a strain gauge wherein the sensitive grid comprises at least one longitudinal sensitive grid (8) and at least one lateral sensitive grid (9), the substrate (7) having a first direction and a second direction, the first direction being one of a length direction of the substrate and a width direction of the substrate, the second direction being the other one of the length direction of the substrate and the width direction of the substrate; and wherein the at least one longitudinal sensitive grid (8) is disposed along the first direction, and the at least one lateral sensitive grid (9) is disposed along the second direction.
Regarding claim 4, Wang teaches (Figure 1) a plurality of longitudinal sensitive grids (8, 12, 16) parallel to and aligned with each other and arranged along the first direction, and wherein a grid width of the longitudinal sensitive grid (e.g., 12) is aligned with a grid length of the lateral sensitive grid (e.g., 13).
Regarding claim 5, Wang illustrates (Figure 1 and 2) that all of the sensitive grids share one grounding lead (23), the grounding lead being connected to the grounding interface, and all of the sensitive grids are integrally formed.
Regarding claim 6, Wang illustrates (Figure 1 and 2) the strain gauge wherein the one shared grounding lead (23) is located on a medial axis of the substrate, and the medial axis is parallel to the length direction of the substrate or the width direction of the substrate.  
Regarding claim 7, Wang illustrates (Figure 2) that each sensitive grid further has one non-grounding interface (e.g., 1, 2, 3, 4, 5), and the one non-grounding interface of each sensitive grid is connected 21to one non-grounding lead (i.e., lead-out wires), and wherein all of the grounding leads and all of the non-grounding leads are arranged in parallel and extending towards a same direction.
Regarding claim 8, Wang illustrates (Figures 1 and 2) the strain gauge wherein the longitudinal sensitive grids (8, 12, 16) and the lateral sensitive grids (9, 13, 17) are equal in grid width and grid length, and all of the longitudinal sensitive grids and the lateral sensitive grids have a same grid structure.
Regarding claim 9, Wang teaches an integrated strain gauge adhered to the elastomer surface (i.e., wherein the substrate is a semi-rigid substrate). (Page 1, Paragraph 2, lines 1-5 of Machine Translation of Wang)
Regarding claim 12, Wang teaches an integrated strain gauge adhered to the elastomer surface of the cylindrical force sensor and around the surface of cylindrical elastomer six-dimensional force sensor. (Page 2, Paragraph 1, lines 1-5 of Machine Translation of Wang). 
Regarding claim 13, Wang teaches (Figure 3) a force sensor wherein a plurality of strain gauges are provided, and the plurality of strain gauges are arranged on different circumferences along an axial direction of the elastomer and are circumferentially arranged in a staggered manner, the longitudinal sensitive grids (i.e., 90° mode double grid) of the respective strain gauges are arranged along the axial direction of the elastomer; and the lateral sensitive grids (i.e., shear mode double grids) of the respective strain gauges are arranged along a circumferential direction of the elastomer. (Page 3, Paragraph 1, lines 1-12 of Machine Translation of Wang).
Regarding claim 14, Wang teaches (Figure 3) a force sensor wherein orthographic projections of a plurality of strain gauges in a same plane in the axial direction (Figures 1 and 2) are uniformly distributed in the circumferential direction.  
Claim 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huang, further in view of Yan (CN 103615967) (cited by Applicant).
Regarding claim 10, Wang teaches all of the elements of the invention except, “wherein a material of the substrate is selected from one or more of the group consisting of polyimide and polyetheretherketone.  
Yan, in a related field of endeavor, teaches high temperature strain gauge with a temporary substrate material made of polymide. (Paragraph [0037]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include “a material of the substrate [] selected from one or more of the group consisting of polyimide and polyetheretherketone”. Doing so, provides a durable, heat-resistant material on which to form the sensing grids. (Paragraph [0037]).
Regarding claim 11, Wang as modified by Huang teaches all of the elements of the
invention as stated above except “wherein each of a length of the substrate and a width of the substrate is not greater than 2.0 mm”. 
	Yan, in a related field of endeavor, teaches high-temperature foil strain gauge manufacturing method comprising a sensing grid (2) on temporary frame/substrate (3). Yan teaches that the sensitive grid length is 2 mm, and Figure 1 depicts that the width of the sensitive grid is less than the length. 
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include a strain gauge “wherein each of a length of the substrate and a width of the substrate is not greater than 2.0 mm” of Yan. Doing so provides a multiaxial sensitive substrate structure that has more resistance allowing for stable and reliable stress strain measurement and maximally reduces transverse effect. (Paragraph [0031], [0038]).
Regarding claim 15, Wang, as previously discussed, teaches (Figure 3) a force sensor wherein a plurality of strain gauges are provided. As illustrated in Figure 1, Wang teaches a plurality of sensitive grids are disposed on the substrate sheet (7) of the strain plate (24) (i.e., second strain gauge), wherein the plurality of sensitive grids comprise a plurality of longitudinal sensitive grids (8, 12, 16) and at least one lateral sensitive grid (9, 13, 17), the plurality of longitudinal sensitive grids being parallel to and aligned with each other and arranged along the axial direction of the elastomer, the at least one lateral sensitive grid being arranged along the circumferential direction of the elastomer and wherein all of the longitudinal sensitive grids and the lateral sensitive grids of the second strain gauge share one grounding interface (23).
However, Wang does not teach “a first strain gauge…wherein the first strain gauge is a strain gauge comprising one substrate, one longitudinal sensitive grid and one lateral sensitive grid, the one longitudinal sensitive grid being arranged along the axial direction of the elastomer, the one lateral sensitive grid being arranged along the circumferential direction of the elastomer” and wherein “one lateral sensitive grid is disposed between two adjacent longitudinal sensitive grids.”
Yan, in a related field of endeavor, teaches high-temperature foil strain gauge (i.e., first strain  gauge) manufacturing method comprising a sensing grid (2) on temporary frame/substrate (3) made of polymide (i.e., elastomer). Yan teaches that the sensing grid pattern can be designed into different structure according to the function need. (Paragraphs [0031], [0037]). Figure 1 depicts one longitudinal sensitive grid and one lateral sensitive grid, the one longitudinal sensitive grid being arranged along the axial direction of the elastomer, the one lateral sensitive grid being arranged along the circumferential direction of the elastomer.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include “a first strain gauge…wherein the first strain gauge is a strain gauge comprising one substrate, one longitudinal sensitive grid and one lateral sensitive grid, the one longitudinal sensitive grid being arranged along the axial direction of the elastomer, the one lateral sensitive grid being arranged along the circumferential direction of the elastomer” of Yan. Doing so allows for accurately transferring the stress strain measurement. (Paragraph [0037]). 
Furthermore, Huang, as previously discussed, illustrates (Figure 2) a resistance strain gauge comprising a transverse sensitive gate (2) (i.e., lateral sensitive grid) disposed between two longitudinal sensitive gate units (1), connected by wire (3) with reflecting performance of the longitudinal coordinate (4) and a horizontal coordinate (5).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include “one lateral sensitive grid [] disposed between two adjacent longitudinal sensitive grids” of Huang. Doing so ensures that the grids do not overlap with each other, do not form an interference, and are convenient for manufacturing. (Page 4, Paragraph 3, lines 7-8 of Machine Translation of Huang).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huang, further in view of Selkee (US 20100063478).
Regarding claim 19, Wang, as previously discussed, teaches the force sensor according to claim 12, but does not teach “an interventional medical catheter, comprising a catheter distal end, wherein the catheter distal end is provided with a force sensor”. 
Selkee, in a related field of endeavor, teaches (Figure 1) the distal end (34) of an embodiment of a catheter (100). Figure 4 further depicts the distal tip of the catheter comprises a center strut (80) on which one or more strain gauge force sensors (490a-c) are mounted. (Paragraph [0051]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include “an interventional medical catheter, comprising a catheter distal end, wherein the catheter distal end is provided with a force sensor” of Selkee. Doing so allows for the measurement of forces applied to the outer diameter of the catheter tip. (Paragraph [0051]).

Allowable Subject Matter
Claims 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 16 would be allowed for disclosing “wherein a plurality of hollow grooves are formed on the elastomer, each hollow groove extending along the circumferential direction of the elastomer, wherein the plurality of hollow grooves are located on different circumferences along the axial direction of the elastomer and are circumferentially arranged in a staggered manner, and one strain gauge is disposed between opposite ends of each hollow groove” along with the other features of claim 16.
Claims 17-18 would be allowed by virtue of their dependence from claim 16. 
Claim 20, would be allowed for disclosing “wherein the first strain gauge is closer to the electrode than the second strain gauge.”
Wang as modified by Yan, as previously discussed, teaches a force sensor wherein a plurality of strain gauges are disposed on the substrate sheet (7) of the strain plate (24) (i.e., second strain gauge) (Wang, Figure 1), and Yan teaches a high-temperature foil strain gauge (i.e., first strain gauge) (Yan, Figure 1). Selkee, as previously discussed, teaches (Figure 1) the distal end (34) of an embodiment of a catheter (100) comprising a tip electrode (438). As shown in Figure 4, the distal tip of the catheter comprises a center strut (80) on which one or more strain gauge force sensors (490a-c) are mounted. (Paragraph [0051]). As shown in Figure 5 tip electrode (438) is coupled to force sensors via coupling (442). However, Selkee does not teach that “the first strain gauge is closer to the electrode than the second strain gauge”.
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to OM PATEL whose telephone number is 571-272-6331. The examiner can normally
be reached Monday- Friday 8 am to 4 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        6/30/2022
 
/MATTHEW KREMER/Primary Examiner, Art Unit 3791